DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (currently amended): A molding apparatus for molding a composition on a substrate using a mold, the molding apparatus comprising: a conveying unit having a hand portion configured to hold an object and an arm portion to which the hand portion is attached, the conveying unit being configured to convey the object; a holding unit configured to hold the object conveyed by the conveying unit; a supply unit configured to supply gas in[[In]] a direction toward an object space such that the gas passes through the object space, the object space being a space surrounding the object held by the holding unit; and a control unit configured to determine a first amount of supply of the gas per unit time and a second amount of supply of the gas per unit time, the second amount being larger than the first amount and control the supply unit so that the first amount of the gas is supplied in a case where at least one of the hand portion or the arm portion is inside the object space and where the[[a]] direction in which the gas supplied from the supply unit flows is changed by the at least one of the hand portion or the arm portion to a direction different from the direction toward the object space, and the second amount of the gas is supplied in a case where both the hand portion and the arm portion are outside the object space.
Claim 16 (currently amended): A molding method for molding a composition on a substrate using a mold, the molding method comprising: controlling a supply unit configured to supply gas in a direction toward an object space such that the gas passes through the object space, the object space being a space surrounding an object held by a holding unit; and forming a composition on the[[a]] substrate using the[[a]] mold after the controlling of the supply unit, in the controlling of the supply unit: conveying the object to the holding unit using a conveying unit having a hand portion configured to hold the object and an arm portion to which the hand portion is attached; determining a first amount of supply of the gas per unit time and a second amount of supply of the gas per unit time, the second amount being larger than the first amount and controlling the supply unit so that the first amount of the gas is supplied in a case where at least one of the hand portion or the arm portion is inside the object space and where the[[a]] direction in which the gas supplied from the supply unit flows is changed by the at least one of the hand portion or the arm portion to a direction different from the direction toward the object space, and the second amount of the gas is supplied in a case where both the hand portion and the arm portion are outside the object space.
Claim 17 (currently amended): A method for manufacturing an article, the method comprising: controlling a supply unit configured to supply gas in a direction toward an object space such that the gas passes through the object space, the object space being a space surrounding an object held by a holding unit; forming a composition on a substrate using a mold after the controlling of the supply unit; processing the substrate on which the composition is formed; and manufacturing an article from the processed substrate, in the controlling of the supply unit: conveying the object to the holding unit using a conveying unit having a hand portion configured to hold an the object and an arm portion to which the hand portion is attached; determining a first amount of supply of the gas per unit time and a second amount of supply of the gas per unit time, the second amount being larger than the first amount and controlling the supply unit so that the first amount of the gas is supplied in a case where at least one of the hand portion or the arm portion is inside the object space and where the [[a]] direction in which the gas supplied from the supply unit flows is changed by the at least one of the hand portion or the arm portion to a direction different from the direction toward the object space, and the second amount of the gas is supplied in a case where both the hand portion and the arm portion are outside the object space.
Allowable Subject Matter
Claims 1-3, 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references with respect to claim 1 are Sato (US 2011/0236579), Kasumi (US 2010/0031833), and Ogasawara (US 2015/0352776). 
Claim 1 recites a molding apparatus having a particular type of conveying unit with an arm and hand portion. The apparatus is also configured to supply gas to an object space surrounding an object on a holder which is transported by the arm/hand unit. Specifically, the apparatus is configured to supply a first amount of gas while the hand and arm is in the vicinity of the holder, the first amount of the gas is supplied in a case where at least one of the hand portion or the arm portion is inside the object space. The apparatus also supplies a second amount of gas which is larger than the first amount and is supplied when the arm/hand are no longer in the object space, the second amount being larger than the first amount and the second amount of the gas is supplied in a case where both the hand portion and the arm portion are outside the object space. Additionally, the claim requires that the hand/arm portion affects the direction of the gas, where the direction in which the gas supplied from the supply unit flows is changed by the at least one of the hand portion or the arm portion to a direction different from the direction toward the object space.  None of the cited references can describe all three of these limitations and they cannot be combined to describe all three limitations.
First, Sato describes an imprint apparatus almost identical to the claimed structure. Sato [0016] describes a substrate, mold, chuck (holding unit), conveying unit, and a supply portion for supplying gas. Sato does not describe the arm and hand configuration, but this is described in Kasumi [0038]. Kasumi describes an arm and hand unit robot that conveys both the substrate and the mold to their respective holders.  It would be a simple and obvious modification to make the conveying unit of Sato have an arm and hand similar to that of Kasumi.  
Starting at [0024] Sato also describes a process in which a gas controller controls the supply of gas to the mold and space between the mold and the substrate during the imprinting process. This is also shown in Figure 6. Sato describes multiple points during the imprint process in which the gas is either supplied, suctioned, or stopped entirely. The claim requires the first amount of the gas is supplied in a case where at least one of the hand portion or the arm portion is inside the object space and the second amount of the gas is supplied in a case where both the hand portion and the arm portion are outside the object space. Sato [0028]-[0029] describes gas is exhausted (supplied) to the mold in steps 6-B-2 and 6-B-5 and suctioned in 6-B-3. Sato requires that the first amount is supplied when the hand portion or arm portion are inside the object space. During step 6-A-1, the loading of the substrate takes place. According to Sato as modified by Kasumi, this is when the conveying unit and arm/hand unit would be within the object space. Sato [0029] describes that gas may be supplied during loading/unloading of the substrate. This could be considered the claimed first amount. Sato [0030] describes gas flow during imprinting and teaches gas is supplied during mold separation 6-A-8. This could be considered the claimed second amount because the arm/hand unit would not be within the object space as the mold is being separated.  
Sato does not describe any difference between the flow rates of these two gas supplies and does not meet the claimed,  the second amount being larger than the first amount. This is also not disclosed by Kasumi. Ogasawara describes an imprinting process that also uses gas. Ogasawara does not describe two different supplies but does describe in [0026] that the speed of gas supplied during resin dispensing should be minimal in order to prevent uneven resin distribution. Although this provides motivation for optimizing the amount of gas, it does not provide any specific motivation for why the second amount specifically should be larger than the first. Therefore, it would not be obvious to a person of ordinary skill in the art to make the second amount being larger than the first.
 	Alternatively, Sato [0028]-[0029] also describe that no gas is supplied during the initial step 6-A-1 and then gas is supplied during other steps including 6-B-1, 6-B-2, and 6-B-5. The zero supply of 6-A-1 could be interpreted to be the first supply and the supply during 6-B-1 could be interpreted to be the second supply such that the second amount being larger than the first, but this would not meet the final limitation, where the direction in which the gas supplied from the supply unit flows is changed by the at least one of the hand portion or the arm portion to a direction different from the direction toward the object space.  It is inherent that if an object such as the hand/arm robot is in the path of air flow then the direction of the air would be changed. However, in step 6-A-1, the first amount is zero. Zero air flow would not be altered by the hand or arm portion and therefore would not meet this claim limitation. 
	In a final alternative interpretation of the reference, Sato describes both suction and exhausting. Although exhausting would be considered a positive amount and suction a negative amount and therefore larger than suction, the suction cannot be considered the first amount because the suction does not occur where at least one of the hand portion or the arm portion is inside the object space, but rather during the actual pressing step, 6-A-4. 
	Therefore, there is no way to interpret or combine the references such that all of:  , the first amount of the gas is supplied in a case where at least one of the hand portion or the arm portion is inside the object space, the second amount being larger than the first amount ,the second amount of the gas is supplied in a case where both the hand portion and the arm portion are outside the object space, and where the direction in which the gas supplied from the supply unit flows is changed by the at least one of the hand portion or the arm portion to a direction different from the direction toward the object space are all taught. Therefore claim 1 is allowable. Claims 16 and 17 also require each of these limitations and are rejoined and allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 6/14/2022, have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Examiner agrees that the cited references do not meet the claims as amended. Claims 1-3 and 5-17 are allowed. Claims 16-17 are rejoined and allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744